DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-15 are pending. 
3.	Claims 1-15 are examined herein. 
Information Disclosure Statement
4.	The listing of references on pages 18-19 of the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
5.	The specification is objected to because on pages 6, 7, 9, and 13 it is missing the deposit information. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1, 3, 4, 6, 12, and 14, the variety name “FM 2202GL,” without the corresponding deposit information, renders the claims indefinite.  The term “FM 2202GL” is not otherwise known in the art and one of ordinary skill in the art would not be apprised of its metes and bounds.  Because claims 2, 5, 7-11, 13, and 15  depend from claims 1 or 4, and fail to obviate their indefiniteness, these claims are indefinite as well. 
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Deposit of Biological Material
9.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel cotton plants.  Since the plant is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that on pages 13-14 of the specificaiton, Applicant provides a statement indicating an intent to make the required deposit of the seeds of the claimed variety, but the deposit does not appear to have been made, as no accession number or the date are supplied.  It is also unclear under what terms the deposit will be made.  It is noted that pursuant to MPEP 2409, where a statement is merely an indication that a deposit has been made (with no indication as to whether it has been accepted), there is no assurance that the requirements under 35 U.S.C. 112  have been satisfied.  Given that in the instant case, there is no indication that the deposit has been accepted, the deposit requirement is not met. 
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
See MPEP 2404.01: The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
Conclusion
10.	No claims are allowed. 
11.	The claims appear free from the prior art barring any information to the contrary submitted in response to the Request for Information under 37 C.F.R. 1.105, below.  The closest prior art is Robinson (US Patent Publication 2019/0274268) which teaches cotton variety ST 5122GLT that shares a number of physiological and morphological characteristics with the instant cotton plants (see Table 1 of Robinson). 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662                                                                 



ATTACHMENT TO THE OFFICE ACTION
Request for Information under 37 CFR § 1.105

1.		Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.	This request is being made for the following reasons:
Applicant is claiming a seed of cotton variety FM 2202GL, but the instant specification fails to provide sufficient breeding history and parental line information.  The requested information is required to make a meaningful and complete search of the prior art.
3.	In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the instant cotton variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines, including the recurrent parent.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.
4.	If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.		In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
6.	The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.	This requirement is an attachment to the enclosed Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for the reply to this requirement coincides with the time period for the reply to the enclosed Office Action. 


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662